DETAILED ACTION
This office action is in response to application with case number 16/603626, filed on 10/08/2019 in which claims 1-12 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Acknowledgment is made of applicant’s claim this application to be a 371 of PCT/JP2017/021166, filed on 06/07/2017.	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2019 has been received and considered.

Allowable Subject Matter
Claims 1-12 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations in their entirety as presented in the current application. The following is an examiner’s statement of reasons for allowance: 
With respect to base claims 1, and 12, the prior art, when considered in conjunction with all the limitations of the independent claims, does not provide for or suggest all the limitations of the claims. The closest prior arts of:
Kumar (JP US 7,715,958 B2) discloses an energy management system has a database storing historical data of traction and auxiliary energy demand for a set of vehicles. Kumar’s claimed energy management processor is coupled to a position identification device and the database. The said processor retrieves the historical data of each vehicle for incremental 
Mochimaru et al. (US 2019/0016356 A1) discloses a direct-current-feeding voltage calculation apparatus that utilizes regenerated electric power effectively. Mochimaru’s apparatus has also a model-information storage unit which stores a model information, but depends on a train driving information estimation unit to output train driving information, then a substation voltage setting value controls substation voltage so that regenerated electric power in regeneration vehicle line existed to direct flow electrified section increases based on the said model information and the said calculated train driving information. Mochimaru’s calculated substation voltage setting value outputs substation voltage setting value to the substations.
Ueda et al. (US 2015/0027838 A1) discloses an apparatus for controlling direct current feeding voltage that also has a model-information storage unit that stores train model information, substation model information, and feeder network model information. Ueda claims a fixed voltage value storage unit that stores the fixed voltage value of substation voltage defined for every substation, and a train driving state information acquisition unit acquires the position and driving state information of each train. And, Ueda’s second substation voltage calculation unit calculates set voltage value of substation voltage in a second substation located between two first substations.

Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims 1, and 12.  All the dependent claims 2-11 also contain allowable subject matter by virtue of their dependency on the base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911.  The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.



/T.E./Examiner, Art Unit 3661  






/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661